Citation Nr: 0428877	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of an oral 
infection, claimed as gangrene.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for gangrene, a heart 
disability, and tinnitus.

The veteran appealed the RO's determination.  Before the 
matter was certified to the Board, in a June 2002 rating 
decision, the RO granted service connection for tinnitus.  
The grant of service connection for tinnitus constitutes a 
full award of the benefit sought on appeal as to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
As the veteran did not submit a jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
effective date or compensation level, those issues are not in 
appellate status.  Id.

In a June 2003 decision, the Board denied service connection 
for a heart disorder.  In December 2003, the Board remanded 
the remaining issue of service connection for residuals of an 
oral infection, claimed as gangrene, for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The probative evidence of record indicates that the veteran 
does not have a current disability, other than his service-
connected tinnitus, as a result of an in-service oral 
infection, claimed as gangrene.  





CONCLUSION OF LAW

The criteria for service connection for residuals of an oral 
infection, claimed as gangrene, have not been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In August 2001 and March 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA also advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The RO also provided the veteran a statement of the case in 
January 2002 and a supplemental statement of the case in June 
2002.  In those documents, the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.

Here, it is noted that the veteran did not receive the March 
2003 VCAA notice prior to the initial rating decision denying 
his claim.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
The March 2003 VCAA notice was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran the March 
2003 VCAA notice and affording him the opportunity to 
respond, the RO reconsidered the veteran's claim, as 
evidenced by the March 2004 supplemental statement of the 
case.  In summary, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, the 
veteran has been afforded several VA medical examinations in 
connection with this claim.  The examination reports provide 
the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that he was 
hospitalized on September 20, 1944, for treatment of a 
periapical abscess of two teeth with gingival cellulitis.  On 
September 29, 1944, his condition had improved and he was 
discharged to duty.  At the veteran's October 1945 military 
separation medical examination, no pertinent complaints or 
abnormalities were noted.  

The veteran's service personnel records show that he served 
as an armorer gunner during World War II, firing aerial guns 
from a B-24 aircraft while in combat.  

In May 1949, the veteran filed an application for VA 
outpatient dental treatment.  In a June 1949 rating decision, 
the RO granted service connection for teeth numbers 1-11, 20, 
31, and 32, for purposes of VA outpatient treatment.  
Subsequent VA clinical records show that the veteran received 
dental treatment, including full upper and lower dentures, 
between July 1949 and January 1950.  No complaints or 
abnormalities pertaining to residuals of the in-service 
infection were noted.  

In June 2001, the veteran filed an application for VA 
compensation benefits, including service connection for 
residuals of an oral infection, claimed as gangrene.  The 
veteran indicated that he had been hospitalized in service 
for treatment of gangrene and now experienced various 
residuals, such as soreness in the right side of his face and 
head.  

In support of his claim, the RO obtained private clinical 
records, including records showing treatment for a myocardial 
infarction in January 1998.  None of these medical records 
contains any indication of a link between the veteran's in-
service infection and any current disability.  

In support of his claim, the veteran submitted various 
statements in which he indicated that he had been 
hospitalized for treatment of a severe gangrene infection of 
his teeth in 1944.  He indicated that the infection spread 
from his teeth and the entire right side of his head and neck 
became swollen and discolored.  He indicated that his right 
eye was also swollen.  The veteran stated that as a result of 
his in-service infection, he now experienced various 
residuals, including soreness above his right ear and 
restricted blood flow to the right side of his head.  

The veteran was afforded a VA audiometric examination in May 
2002.  He reported that he had worked as an armor gunner in 
service and had also had a severe infection in 1944, which 
affected the right side of his face.  The audiologist 
indicated that it was at least as likely as not that the in-
service infection and noise exposure may have contributed to 
his current tinnitus.  

At a VA heart examination in May 2002, the veteran reported 
that he developed a severe infection of the teeth in service, 
which caused his right face and neck to swell.  The veteran 
reported that as a result of the infection, he had various 
residuals, including damage to his right eye.  He also 
indicated that the vein on the right side of his neck was not 
as large as the vein on the left side.  After examining the 
veteran and reviewing the claims folder, the examiner 
indicated that it was his opinion that neither the veteran's 
myocardial infarction nor any other cardiac condition was 
secondary to the in-service infection.

The veteran underwent VA dental examination in March 2004.  
He reported that he had had abscesses of his teeth in service 
which affected the right side of his face, resulting in 
decreased blood circulation.  After examining the veteran and 
reviewing the claims folder, the VA dentist indicated that 
although the veteran had been hospitalized for treatment of 
an abscess to tooth numbers 7 and 8 while in service, he was 
discharged in good condition with no mention of additional 
damage, effects, or complications to the face, eyes, ears, or 
circulation.  

At a VA eye examination in March 2004, the examiner noted the 
veteran's history of gingival cellulitis on the right side of 
his face.  He further noted that the veteran had complained 
of decreased vision in the right eye due to the in-service 
infection.  After reviewing the veteran's claims folder, 
however, the examiner indicated that the veteran's current 
decreased visual acuity was not due to his history of 
gingival cellulitis.  Rather, he explained that although the 
veteran may have experienced transient visual problems due to 
swelling at the time of the infection, his current decreased 
visual acuity was due to mild cataracts and a change in his 
refractive error.  

The veteran was also afforded a VA neurology examination in 
March 2004 to determine if he sustained any chronic residuals 
of the in-service infection.  The veteran described his in-
service infection, stating that he had had a great deal of 
facial swelling with closure of the right eyelid, as well as 
a dark purple-black hue of the skin of the right side of the 
face and neck.  He indicated that he had been flying combat 
missions and that it was his belief that the altitude was 
responsible for the severity of the infection.  The veteran 
reported that several decades after his separation from 
service, he began to experience decreased vision and 
intermittent dizziness, which he attributed to a lack of 
blood flow on the right side of the neck as well as dead 
tissue.  After examining the veteran and reviewing his claims 
folder, the examiner concluded that the veteran exhibited no 
abnormalities which were consistent with sequelae from the 
in-service infection.  



II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The veteran has claimed entitlement to service connection for 
residuals of an oral infection, which he has characterized as 
gangrene.  He has claimed that he has various residuals as a 
result of the in-service infection, including tinnitus, a 
heart disability, soreness in the right side of the face, and 
decreased visual acuity.  As set forth above, the issues of 
service connection for tinnitus and a heart disability have 
been previously considered.  Thus, this decision will address 
the remaining residuals claimed by the veteran.  

As noted, the veteran's service medical records establish 
that he was hospitalized in September 1944 for treatment of a 
periapical abscess of two teeth with gingival cellulitis.  He 
was discharged approximately nine days later after his 
condition improved.  The remaining service medical records 
are negative for complaints or findings of chronic residuals 
of the September 1944 infection.  Likewise, at his October 
1945 military separation medical examination, no pertinent 
complaints or abnormalities were noted.  

The post-service record is likewise silent for complaints or 
findings of residuals of the September 1944 infection for 
many years after the veteran's separation from active 
service.  The first complaint of chronic residuals of the 
September 1944 infection was not until June 2001, when the 
veteran filed his application for VA compensation benefits.  

Although the record contains no indication of any chronic 
residual of the September 1944 infection in service or for 
decades thereafter, as set forth above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

The record, however, contains no probative evidence of a 
causal relationship between the veteran's in-service 
infection and any current disability, other than tinnitus.  
Indeed, repeated VA medical examinations have consistently 
established that the veteran has no other current residuals 
of the in-service infection.  

With all due respect for the sincerity of the veteran's 
assertions regarding the symptoms he attributes to the in-
service infection, the Board must assign them little 
probative weight as there is no indication of record to 
indicate that he has any specialized education, training, or 
experience on which to base his medical conclusions.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, 
the Board assigns great probative weight to the medical 
evidence of record (namely the VA medical opinions) which 
were based on medical education and training, a clinical 
examination, and a review of the pertinent medical evidence 
of record.  

In reaching this decision, the Board has also considered the 
provisions of 38 U.S.C.A. § 1154(b).  This statute, however, 
avails veteran little in this case as section 1154(b) can be 
used only to establish that a disease or injury occurred in 
service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

Thus, in the absence of probative evidence of any chronic 
residual of the in-service infection, the Board concludes 
that the preponderance of the evidence is against the claim 
of service connection for residuals of an oral infection, 
claimed as gangrene.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for residuals of an oral 
infection, claimed as gangrene, is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



